 Case 1:18-cr-00014-VM Document 363 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    18 CR 14 (VM)
     - against -                   :
                                   :    ORDER
FRANK COGNETTA,                    :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       The      Court    sentenced    defendant       Frank      Cognetta

(“Cognetta”) to 24 months’ imprisonment followed by 3 years’

supervised release. (See Dkt. Minute Entry dated 9/6/2019.)

Arena is serving his sentence in F.C.I. Fort Dix.

       On     May   8,    2020,    Cognetta      requested     immediate

compassionate       release     pursuant    to   18   U.S.C.      Section

3582(c)(1)(A). (See “Motion,” Dkt. No. 362.) Cognetta has

tested positive for COVID-19, and also suffers from diabetes,

which, according to the Centers for Disease Control and

Prevention, increases his risk that he will become severely

ill.

       The Court recognizes that Cognetta is at great risk, and

that the situation is urgent. Accordingly, it is hereby

       ORDERED that the Government respond by letter not to

exceed three pages by close of business on Monday, May 11,

2020,       confirming   that   defendant     Frank   Cognetta    tested

positive for COVID-19, including what testing and treatment
 Case 1:18-cr-00014-VM Document 363 Filed 05/08/20 Page 2 of 2



he has been provided, and showing cause why his application

should not be granted. The Government should submit its

response by email to ChambersNYSDMarrero@nysd.uscourts.gov.

SO ORDERED.

Dated:   New York, New York
         08 May 2020




                                 2
